BRITT, Judge.
It is well settled in this jurisdiction that a motion for a new trial on the ground of newly discovered evidence is addressed to the discretion of the trial court and refusal to grant the motion is not reviewable in the absence of abuse of discretion. State v. Parker, 235 N.C. 302, 69 S.E. 2d 542 (1952), cert. denied, 344 U.S. 825, 97 L.Ed. 642, 73 S.Ct. 25 (1952) ; State v. Morrow, 264 N.C. 77, 140 S.E. 2d 767 (1965) ; State v. Lee, 22 N.C. App. 4, 205 S.E. 2d 360 (1974).
*588We have carefully. reviewed the record in this case and conclude that the trial court did not abuse its discretion in denying defendant’s motion.
Judges Vaughn and Arnold concur.